        Case 1:20-cv-00077-SAB Document 24 Filed 12/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   RYAN CLAYTON HARVEY,                         Case No. 1:20-cv-000077-SAB

12                       Plaintiff,               ORDER RE STIPULATION FOR THE AWARD
                                                  AND PAYMENT OF ATTORNEY FEES AND
13            v.                                  EXPENSES PURSUANT TO THE EQUAL
                                                  ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
14   COMMISSIONER OF SOCIAL                       AND COSTS PURSUANT TO 28 U.S.C. § 1920
     SECURITY,
15                                                (ECF No. 23)
                         Defendant.
16

17            Pursuant to the stipulation of the parties, filed December 15, 2020, IT IS HEREBY

18   ORDERED that attorney fees and expenses in the amount of three thousand two hundred thirty-

19   two dollars and seventy-nine cents ($3,232.79) under the Equal Access to Justice Act (EAJA), 28

20   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920 are awarded subject to the terms of the

21   stipulation.

22
     IT IS SO ORDERED.
23

24   Dated:        December 16, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    1
